
	
		III
		111th CONGRESS
		2d Session
		S. RES. 645
		IN THE SENATE OF THE UNITED STATES
		
			September 24, 2010
			Mr. Ensign submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding the Parliamentary elections to be held in Venezuela on September 26,
		  2010.
	
	
		Whereas both the United States and Venezuela were among
			 the 21 original members that founded the Organization of American States on May
			 5, 1948;
		Whereas both the United States and Venezuela joined the
			 other 34 Organization of American States member nations and approved and
			 accepted the Inter-American Democratic Charter on September 11, 2001;
		Whereas Article 1 of the Organization of American States
			 Inter-American Democratic Charter states the peoples of the Americas have a
			 right to democracy and their governments have an obligation to promote and
			 defend it;
		Whereas Article 4 of the Organization of American States
			 Inter-American Democratic Charter states transparency in government activities,
			 probity, responsible public administration on the part of governments, respect
			 for social rights, and freedom of expression and of the press are essential
			 components of the exercise of democracy;
		Whereas Article 57 of the Constitution of the Bolivarian
			 Republic of Venezuela guarantees the right of all citizens to freely express
			 their thoughts and opinions;
		Whereas Article 106 of the Charter for the Organization of
			 American States establishes an Inter-American Commission on Human
			 Rights, whose principal function shall be to promote the observance and
			 protection of human rights and to serve as a consultative organ of the
			 Organization in these matters;
		Whereas the Inter-American Commission on Human Rights
			 report entitled Democracy and Human Rights in Venezuela, published February 24,
			 2010, found that the government of President Hugo Chavez employs the punitive
			 power of the state to intimidate or punish people inside Venezuela on account
			 of their political opinions;
		Whereas the Inter-American Commission on Human Rights
			 report entitled Democracy and Human Rights in Venezuela found that conditions
			 do not exist for human rights defenders and journalists to be able to freely
			 carry out their work in Venezuela;
		Whereas the Department of State declared on November 29,
			 2009, that the United States commends the Honduran people for peacefully
			 exercising their democratic right to select their leaders in an electoral
			 process that began over a year ago;
		Whereas, prior to the election in Honduras, President
			 Chavez announced on Venezuelan state television that he put the military of
			 Venezuela on alert in response to the removal by the people of Honduras of
			 Chavez’s ally Manuel Zelaya;
		Whereas the Inter-American Commission on Human Rights
			 report entitled Democracy and Human Rights in Venezuela concluded that
			 constraints on freedom of expression and the right to protest peaceably and the
			 existence of a climate hostile to the free exercise of dissenting political
			 participation contribute to the weakening of the rule of law and democracy in
			 Venezuela;
		Whereas, on June 14, 2010, the Department of State
			 described an arrest order issued by the government of President Chavez for the
			 owner of Venezuela's last remaining independent television station as
			 the latest example of the government of Venezuela's continuing assault
			 on the freedom of the press and urged Venezuela to honor its
			 commitment under the Inter-American Democratic Charter to uphold the principle
			 that respect for human rights, including freedom of the press, is essential to
			 representative democracies; and
		Whereas the people of Venezuela will hold parliamentary
			 elections on September 26, 2010: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the people and
			 Government of the United States support the right of the people of Venezuela to
			 free and fair elections as guaranteed by the Organization of American States
			 Democratic Charter;
			(2)the people and
			 Government of the United States support the right of the people of Venezuela to
			 the freedom of speech, the freedom of assembly, and their right to freely
			 express their political views as guaranteed by the Organization of American
			 States Democratic Charter; and
			(3)the people and
			 Government of the United States summarily reject any effort by President Chavez
			 to invoke the punitive power of the state to intimidate or punish the people of
			 Venezuelan who exercise their right to express their political opinions, their
			 right to assemble, and their right to vote in a free and fair elections.
			
